Case 20-10343-LSS_ Doc 4483 Filed 05/18/21 fe 1of5
“|

 

FILED Z 2@m Sartbody, aad Z

QRIMAY 18 AMIO: 13 Ary ot the Ker’ \ @S J

   
 
 

 
      
 

J, 5? ph
pil G nek, LZ. Leg S CYC an’. ét
wiy Ll) tA Zz leg /12

   

| bk, mother Gvlg we fx.
fold, Z Skherked 5 Lufleris
| Ser 4 Llhos g Li Wwe 5, & £rie rec/
| Aetd 62 5£e et Cl tar' but Zn
| Cow dant le tli 5h bbe ri aay e

™~ ee
 

Case 20-10343-LSS Doc 4483 Filed 05/18/21 Page 2of5

bee aur So Cig § Gtoeec/ Se ayad/!
yl! Elo Eilrg Gq, ny jell Leon
wes ery low an/ & bee Peek
LMS my 03 ce erl/ nok he heagte
Sq lke ae aT fag ef ry
Grn 41 depress. Ch ilo/ ZL
heareh. 25 a Chil! Z. Wey
We yayeegred,. beer aa
— chepve Sd.an pre che LPR Sth der
oe Feth Gorbhtesy. You are
an - berg very hard fo nol.

Gs CS Serv iors a (afer
Ymonr ha Sethlemer NS Gav ga.
. hare LEO Slees Ard Cave) oir.

Yew Lk with no guilt a
 cehokh & <zf dare ta FO. A Eh

i as Aaoys are! rijhk pa, !
pe ey ts Gey Oo DA ne
Ga ere pote chh) Via awe
.zuv Like wll @ My Fal! hats
 

Case 20-10343-LSS Doc 4483 Filed 2: Page 3 0f 5

J bbe é poe 7h A.
ads pe To ey,

Coan rot Rx l; |
Prok 25C “fe for Fatale is
ar Lhe a Fz Long bs “ihe ;
Jes Le, l vel

: | Depeatty fay nd) ee 4d, o

—_ 9 gee. ep ety at.

a: ee.

. Lic 4 erS, ok heb £
PP rea, for ix By ali of he
Fe Vi meslccd Jad 2, Rok |
|. oe bo cdo bhe Fight Lh.
ke hape Chit 4Y/ of Jou
. Ax Laer EL. Ceneer l& Sone fAiy
po tn hich Cases 2trucret Yy
Cai < Aap. h the ete
_ -aeeeer Ester butcher yo
GY aka ar tA Aahjis Crit
Should gb 4 Wee pn death
_ roe fe" shanks 2. Cos Lor dtd

- G fle 5@ P28 Ly roe,

heh qo Ns hs

™~ a after = Se
 

 

“vent bi - -
flea se hel Lhis Veter b Haag
and 4 QR Lawgers tty Gre rq,

a f2. ae ovr; free. ol. here c/a iv joe
the BSA. - Ze. fate aethos by
~ Fie Lh Lops bo the f2 ded a
the boy Seaus'ak amerl4 fel hin

. £2 please Col] yr £ GaA-

       

aantl @ tlk £o Me. Ghout ahe
Aight ni £2) rae £.eel..Cree Eo
Cond. eck LR, FL (reople 9a Ache.
Sleep Cb o Oak wel! ar lube yer -
ait Lil 3 het, Le are cy Yau...
Contience? 1 cachl A ya?
JE sb Wes me C4 ld 8 |
Andee thi 05 (hy Hey Apne.
Zi tobe Lh Ze .

   
 

YL
Case 20-10343-LSS Doc 4483 Filed 05/18/21 Page5of5

 

+ ec ACER ER Re or ee ee
POM er

 

   

HARRISBURG PA‘. 471
15 MAY 2021 PM? 1. *

* USA +* FOREVER ®

Dostice Bauri Selber

silvergtemn

(3 SA Bankrepte] Ce se
Z2¢ market sty eek

a
oo

Ploa > 2 /
CH Plt) DEY?
Lara taaihee avin neon ® Cl |

Semi ew iichndhnbercsit aN i cere carmen Tamale ek is pg lr se a ele aac ne ate Oe leave ais nm
